DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahara (US patent 6,230,358) .
	The patent to Sahara discloses the invention as claimed.  Sahara discloses a wiper frame (figs. 1A-1C) comprising a resilient support rail (11) and a wiper blade (10) which is attached to the support rail.  The wiper blade has a triangular shaped wiper lip (16) having a substantially rigid cross-sectional structure, at least as far as defined, and the wiper blade lip is mounted between a first bending region and a second bending region.  Note the below annotated figure 1A which identifies the various regions as claimed.  Also, it is noted that regions can be selected as desired.  The first bending region extends from the resilient support rail to a first support shoulder that engages with the wiper blade lip upon deflection or tilting thereof (fig. 1B) during wiping in direction I.  The 


    PNG
    media_image1.png
    495
    777
    media_image1.png
    Greyscale


	

	With respect to claims 6 and 7, note the stabilizing regions identified above.
	With respect to claims 8 and 9, the resilient regions as identified above appear to directly adjoin the wiper blade lip as claimed.
	With respect to claims 10 and 11, the first and second shoulders appear provided on the first and second stabilizing regions, respectively, as claimed.  See the above annotated figure.
	With respect to claim 12, the support rail (11) is deemed configured as a spring rail in known fashion as it disperses pressure from a wiper arm along the holding portion of the wiper blade (12, col. 2, lines 53+).  The support rail has edges (not numbered but clearly shown) that are encompassed by the attachment regions.  Note the above annotated figure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sahara (US patent 6,230,358) in view of Walworth et al (US patent application publication 2006/0265830).
	The publication to Sahara discloses all of the above recited subject matter with the exception of the support rail being divided into two longitudinal, laterally spaced, rail parts.
	The publication to Walworth discloses that support rails in wiper blades can be formed as both a single rail part (39, fig. 1-J, fig. 3-C) and dual, laterally spaced, rail parts (71, 72, fig. 3-D, fig. 3-I).  Note paragraph 98 which discusses the plural, parallel beam (71, 72) embodiments.  It is also noted that the figures as labelled differ from the written description, where numeral/letter designation has been changed to letter/numeral designation.
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the single support rail of Sahara as a dual support rail instead of a single rail, as clearly suggested by Walworth, as a mere art recognized alternative construction and to reduce the needed material for the support rail, thus reducing support rail material costs.  With the provision of dual rail parts instead of a single rail part in Sahara, the attachment regions are deemed to mount the wiper blade between such rail parts as claimed.







Response to Arguments

Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive, particularly in light the disclosure of Sahara.  While applicant’s amendments do appear to overcome the rejection of claims by Boland and Jeuffe, the patent to Sahara appears to meet the claims.  Sahara appears to reasonable show resilient regions with a cross-sectional thickness that are less than half the cross-sectional thickness of bending regions.  As noted above, regions can be defined as desired.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
18 November 2021